DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
An ultrasonic irradiation apparatus comprising: an ultrasonic resonator capable of generating ultrasound; a driving unit configured to drive the ultrasonic resonator; a case holding the ultrasonic resonator and the driving unit; an acoustic matching layer provided between the ultrasonic resonator and the case; and an acoustic diffusion layer made of an ultrasound diffusing material configured to diffuse high intensity ultrasound emitted from the ultrasonic resonator and convert the high intensity ultrasound into low intensity ultrasound with low intensity per unit area and radiate in a large area; wherein the ultrasonic resonator is a piezoelectric resonator, the ultrasound diffusing material of the acoustic diffusion layer is made of a metal material of an acoustic impedance of at least 40, and the acoustic diffusion layer is provided in at least one of inside of the acoustic matching layer, inside of the case, and outside of the case, as described in in Paragraph 27 as an alternative of three alternatives: “The ultrasound diffusing material of the acoustic diffusion layer is made of a metal material of an acoustic impedance of 40 or greater (Alternative 1). Alternatively, the ultrasound diffusing material is made of foamed resin containing 90% to 99% or greater of air bubbles and gas (Alternative 2). Especially this ultrasound diffusing material is made of a porous metal wire net of which 30 opening is [Symbol font/0x6C]-[Symbol font/0x6C]/10 with respect to an underwater wavelength A of the used ultrasound (Alternative 3). Alternative 1 is constructively identified by the examiner as corresponding to claim 22 and those depending therefrom. 

An ultrasonic irradiation apparatus comprising: an ultrasonic resonator capable of generating ultrasound; a driving unit configured to drive the ultrasonic resonator; a case holding the ultrasonic resonator and the driving unit; an acoustic matching layer provided between the ultrasonic resonator and the case; and an acoustic diffusion layer made of an ultrasound diffusing material configured to diffuse high intensity ultrasound emitted from the ultrasonic resonator and convert the high intensity ultrasound into low intensity ultrasound with low intensity per unit area and radiate in a large area; wherein the ultrasonic resonator is a piezoelectric resonator, the ultrasound diffusing material of the acoustic diffusion layer is made of a metal material, and is made of a porous wire net of which opening is [Symbol font/0x6C]-[Symbol font/0x6C]/10 with respect to an underwater wavelength [Symbol font/0x6C] of used ultrasound, as described in Paragraphs 46 - 48 as the first embodiment and shown in Figure 1. This embodiment is constructively identified by the examiner as corresponding to claim 23 and those depending therefrom.

An ultrasonic irradiation apparatus comprising: an ultrasonic resonator capable of generating ultrasound; a driving unit configured to drive the ultrasonic resonator; a case holding the ultrasonic resonator and the driving unit; an acoustic matching layer provided between the ultrasonic resonator and the case; and an acoustic diffusion layer made of an ultrasound diffusing material configured to diffuse high intensity ultrasound emitted from the ultrasonic resonator and convert the high intensity ultrasound into low intensity ultrasound with low intensity per unit area and radiate in a large area; wherein the ultrasonic resonator is a piezoelectric resonator, and the ultrasound diffusing material of the acoustic diffusion layer is made of foamed resin containing 90 to 99 volume % of air bubbles and gas, as described in Paragraphs 55 and 56 as the second embodiment and shown in Figure 2. This embodiment is constructively identified by the examiner as corresponding to claim 24 and those depending therefrom.

An ultrasonic irradiation apparatus comprising: an ultrasonic resonator capable of generating ultrasound; a driving unit configured to drive the ultrasonic resonator; a case holding the ultrasonic resonator and the driving unit; and an acoustic matching layer provided between the ultrasonic resonator and the case; wherein the ultrasonic resonator having at least one of two frequencies and two pulse repetition frequencies is placed in the case, and these continuously and automatically generate a plurality of ultrasounds when driven by the driving unit, as described in Paragraph 58 as the third embodiment and shown in Figure 4. This embodiment is constructively identified by the examiner as corresponding to claim 31 and those depending therefrom.

The species are independent or distinct because they correspond to separate embodiments of the invention and recite mutually exclusive characteristics in relation to the nature of the diffusion layer and the number of ultrasound resonators. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
Restriction for examination purposes as indicated is proper because all the species listed in this action are distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  
 (a)  The species have acquired a separate status in the art due to their recognized divergent subject matter;
(b)  The species require different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(c)  The prior art applicable to one invention would not likely anticipate or render obvious another invention;
(d)  The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101, 35 U.S.C. 112(f), 35 U.S.C. 112(a), or 35 U.S.C. 112(b).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-T: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793